t c summary opinion united_states tax_court dawn lea black petitioner v commissioner of internal revenue respondent docket no 10914-05s filed date dawn lea black pro_se erin r hines for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed special_trial_judge carleton d powell before whom this case was initially tried and to whom it was submitted died date the court notified the parties and proposed to assign the case to another judicial_officer for the purpose of preparing the opinion and entering the decision based on the record of that trial respondent consented to the reassignment petitioner continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax a dollar_figure failure_to_file addition_to_tax and a dollar_figure accuracy-related_penalty after concession sec_2 the issues for decision are whether certain payments made to petitioner by erdman rentals llc in totaling dollar_figure are taxable whether petitioner is entitled to busine sec_1 continued objected to the reassignment and moved to supplement the record a further trial was held on date at which time the parties submitted a supplemental stipulation of facts with attached exhibits the court heard additional testimony and received additional documents at the initial trial respondent conceded that of the dollar_figure in nonemployee compensation reported as paid to petitioner by erdman rentals llc dollar_figure represents reimbursement of expenses after this adjustment dollar_figure of nonemployee compensation remains all of which respondent contends is unreported income petitioner conceded that she received but failed to report dollar_figure in dividends in from the alaska permanent fund petitioner failed to address respondent’s self-employment_tax determination with respect to income from erdman rentals llc other than to dispute that the amount she received is income in the first instance expense deductions in amounts greater than respondent allowed and whether petitioner is liable for an addition_to_tax under sec_6651 and an accuracy-related_penalty under sec_6662 for convenience after a brief factual overview we have combined the findings_of_fact discussion of pertinent legal issues and our conclusions the parties have stipulated some of the facts and we so find we incorporate the stipulation of facts the supplemental stipulation of facts and the attached exhibits by this reference petitioner resided in alaska when she filed the petition in petitioner was a member of erdman rentals llc hereafter erdman rentals or the company a residential real_estate rental company in alaska the other two members were petitioner’s parents donald and sophia erdman petitioner managed the rental properties for erdman rentals and the company reported on form 1099-misc miscellaneous income that it paid nonemployee compensation of dollar_figure to petitioner in petitioner did not report this amount on her federal_income_tax return petitioner also worked with a coauthor on a book about natalia shelikhova mrs shelikhova in she paid amount sec_3 although the book had not been published as of the date of trial petitioner asserted that she had arranged for it to be continued for travel for purchasing and framing original works_of_art and for copying documents and communicating with her coauthor petitioner reported those expenditures on schedule c profit or loss from business she did not report any business income or receipts petitioner prepared her federal_income_tax return and filed it on date she reported her occupation as writer manager petitioner’s form_1040 u s individual_income_tax_return reports dollar_figure on line as wages salaries tips etc and a business loss of dollar_figure on line petitioner’s tax_return as filed reported negative adjusted_gross_income no taxes withheld and no taxes owed respondent issued a notice_of_deficiency determining that petitioner received but failed to report dollar_figure in income from erdman rentals and dollar_figure in dividend income from the alaska permanent fund see supra note respondent also disallowed business_expense deductions as follows continued published by the university of alaska press rasmuson library translation series only the dollar_figure business loss is carried down as total income on line of petitioner’s form_1040 u s individual_income_tax_return the dollar_figure reported on line is ignored for the remainder of the handwritten return respondent has not asserted a deficiency related to this amount business_expense claimed allowed disallowed travel expense meals and entertainment expense legal professional services total dollar_figure big_number big_number dollar_figure -0- dollar_figure big_number big_number there is no dispute that petitioner paid the claimed amounts however respondent maintains that petitioner has not proven that the disallowed deductions represent ordinary and necessary expenses in addition respondent determined an addition_to_tax for failure timely to file and an accuracy- related penalty petitioner asserts that her parents gave her a dollar_figure gift that erdman rentals erroneously reported that it paid compensation income to her and that even including the unreported dividend income her tax_liability is zero because she had no net_income she also asserts that her late filing was not due to negligence we begin by noting that the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that she is entitled to any deduction claimed 503_us_79 under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue sec_7491 provides that the burden will shift only if the taxpayer complies with substantiation requirements maintains sufficient records and cooperates fully with the commissioner’s reasonable requests although petitioner introduced myriad documents a she did not maintain books_and_records of her writing activity sufficient to document her expenses clearly and b the records she introduced regarding erdman rentals do not clearly demonstrate which of the numerous payments petitioner made to herself and to her creditors from erdman rentals constitute alleged gifts from her parents expense reimbursements or payments for her services petitioner did not argue that sec_7491 applies petitioner has not satisfied the requirements of sec_7491 and we conclude that the burden remains with petitioner unreported income petitioner conceded that she received the dividend income and admits that she received the funds from erdman rentals however she challenges respondent’s characterization of the erdman rentals payments as income asserting that she received gifts from her parents paid through the company and reimbursement for expenses she incurred in managing the company erdman rentals reported paying nonemployee compensation of dollar_figure to petitioner petitioner asserts that a mistake by erdman rentals’ accountants caused the company to file a form 1099-misc and to report those payments as compensation paid to her although petitioner represents that she was an unpaid volunteer manager simply helping out in her parents’ business she was actively involved in running the business throughout for example she had check writing privileges on the erdman rentals checking account which she exercised extensively the record includes copies of myriad checks written by petitioner drawn against erdman rentals and payable to petitioner the memo lines of these checks do not indicate the purpose of each payment petitioner claims that all payments to her were either gifts or expense reimbursements petitioner introduced a document titled erdman rentals contract labor pay for dawn lea black that lists checks from erdman rentals to petitioner in totaling dollar_figure but it does not identify there is no indication that petitioner ever caused the company to issue a corrected form 1099-misc we find this noteworthy in light of petitioner’s position as manager of erdman rentals the purpose of any of the checks or indicate which of the payments were gifts or which were expense reimbursements the record includes the schedules k-1 partner’s share of income credits deductions etc for erdman rentals these documents support petitioner’s contention that she paid certain expenses for erdman rentals and was reimbursed for many of those expenditures ie comparable amounts contributed by her and distributed to her however these documents are not consistent with petitioner’s assertion that her parents made gifts to her via the company excluding her apparent expense reimbursements the total amount erdman rentals distributed to all its members is far less than the dollar_figure petitioner claims she received as a gift petitioner failed to maintain adequate books_and_records the voluminous documents she introduced at trial were inadequately organized and fail to reconstruct the transactions between petitioner and erdman rentals to prove that respondent’s determinations are erroneous petitioner has failed to prove that any of the payments from erdman rentals was a gift from her parents she has also not proven that her expense reimbursements the record includes numerous copies of checks written by petitioner drawn against a bank account in her name and purportedly used for erdman rentals’ expenses the sum of these checks is less than the amount respondent allowed as expense reimbursement see supra note and also less than the amount erdman rentals reported as distributed to petitioner in were greater than respondent allowed considering respondent’s concession respondent’s determination as to unreported income is sustained business_expenses ordinarily a taxpayer is permitted to deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 an ordinary_and_necessary_expense is one that is appropriate and helpful to the taxpayer’s business and that results from an activity that is common and accepted practice 77_tc_1124 affd without published opinion 9th cir date a taxpayer is required to maintain records sufficient to establish the amount of her deductions sec_6001 sec_1_6001-1 income_tax regs sec_162 allows deductions for traveling expenses including amounts expended for meals_and_lodging while away from home in the pursuit of a trade_or_business however for trips undertaken for other than business purposes the travel fares and expenses incident to travel are personal expenses and the meals_and_lodging are living_expenses sec_1_162-2 income_tax regs a taxpayer may not deduct personal family or living_expenses sec_262 sec_274 generally disallows any deduction under sec_162 for among other things any traveling expense including meals_and_lodging while away from home unless the taxpayer complies with stringent substantiation requirements as to the amount time and place and business_purpose of the expense a traveling expenses in petitioner and her coauthor were writing a book about a russian woman mrs shelikhova who lived in the 18th century mrs shelikhova took over her husband’s trading company in alaska when he died in and eventually ran the russian- american company established by the russian government to continue exploiting alaskan resources petitioner referred to mrs shelikhova as the first woman governor of alaska petitioner asserts that she has a history of paid writing assignments including writing for the kodiak fisherman newspaper respondent does not challenge petitioner’s reporting that her writing activity constituted a trade_or_business in petitioner did not maintain formal records or books of account for her writing activity though she did retain and sec_274 supersedes the doctrine in 39_f2d_540 2d cir which otherwise would permit the court to estimate a taxpayer’s expenditures given a reasonable evidentiary basis see sec_1_274-5t temporary income_tax regs fed reg date see also 85_tc_731 thus strict substantiation is required for travel expenditures including transportation lodging and meal expenses introduce numerous receipts and credit card statements in an attempt to document business_expenses for her writing activity petitioner worked with alexander petrov ph d dr petrov a member of the russian academy of sciences as her coauthor in petitioner traveled to corvallis oregon to meet with dr petrov and make a presentation about the book to the humanities institute at the university of oregon at that time dr petrov was a visiting professor at the university of oregon she also brought dr petrov to alaska assertedly for research and further collaboration on the book finally petitioner flew to paris and traveled by train to berlin where she met with dr petrov while he was working in germany she asserts that the purpose of her trip to europe was to work with dr petrov on translating documents related to their book in an e-mail to dr petrov however petitioner wrote that she was looking forward to her vacation in germany and to getting together with dr petrov in regard to the book project petitioner incurred transportation lodging and meal expenses for her trip to oregon dr petrov’s trip to alaska and petitioner’s trip to europe she did not maintain a contemporaneous log chronicling these travel_expenses petitioner’s travel summary explains that the business_purpose of one trip she took to anchorage with her father was to accompany him to cataract surgery so his eyesight for our business would improve petitioner claimed dollar_figure for travel_expenses and dollar_figure for meals and entertainment_expenses percent of dollar_figure reported as expended on meals see sec_274 on her schedule c at trial she claimed dollar_figure in expenses for her trip to oregon and dollar_figure for her trip to europe respondent allowed deductions for some of the expenses of her trip to oregon but disallowed all of the deductions claimed for dr petrov’s trip to alaska and for petitioner’s trip to europe respondent’s examining agent appears to have overlooked dollar_figure petitioner paid for fuel for the car she rented during her oregon trip which rental expenses respondent otherwise allowed petitioner is entitled to an additional deduction of dollar_figure for her trip to oregon petitioner has not proven that she is entitled to any further expenses for this trip petitioner testified that she brought dr petrov to alaska the record does not clearly reflect the dates of this trip the expenses she incurred for this travel or the primary purpose of it is not clear whether petitioner claimed deductions for expenses for any trip to anchorage with her father on her federal_income_tax return for we note however that it is clear that the purpose of such a trip was personal and that any related travel_expenses are not deductible see 55_tc_320 affd 454_f2d_399 7th cir this trip petitioner has not met the strict substantiation requirements of sec_274 with respect to this travel and we conclude that she is not entitled to any deduction for this travel finally petitioner traveled to europe in date flying to paris where she stayed for days before taking a train to berlin to meet dr petrov during at least some of the days spent in berlin petitioner and dr petrov worked on the book petitioner and dr petrov then traveled to paris where petitioner stayed for additional days before returning to the united_states petitioner’s travel_expenses for this trip are deductible only if the trip is related primarily to her business see sec_1_162-2 income_tax regs petitioner referred to this trip as her vacation further the record is unclear as to how much time she spent working on the book of the days in berlin or the days petitioner and dr petrov shared in paris we conclude that petitioner has not proven that the trip was primarily business and not personal thus her travel_expenses are not deductible nevertheless expenses_incurred while at a mixed business and pleasure destination which are properly allocable to a taxpayer’s business are deductible even though the traveling no summary of dr petrov’s trip to alaska appears in the record and receipts for such trip are not readily identifiable expenses to and from the destination are not deductible sec_1_162-2 income_tax regs the taxpayer must still satisfy the requirements of sec_274 and identify the amount time and place and the business_purpose of the expenses petitioner paid for meals for herself and dr petrov and she referred to these meals as business meetings petitioner’s receipts and summary identify the amounts dates and locations of the claimed meal expenses but the only evidence of a business_purpose is her vague and general testimony that she and dr petrov worked on the book in both cities we are not convinced of the business_purpose of these meals or that petitioner and dr petrov worked on the book during the meals petitioner has not proven that her trip to europe or her meals with dr petrov were ordinary and necessary expenses and we conclude that she may not deduct those expenses with the exception of the additional allowance for the oregon trip discussed above respondent’s determination as to petitioner’s travel_expenses is sustaineddollar_figure we note that the record does not clearly indicate precisely which travel and meal expenses petitioner included in the dollar_figure of travel meals and entertainment_expenses reported on her schedule c at trial petitioner summarized roughly dollar_figure in expenses for her trips to oregon and europe which clearly exceeds the amounts she originally claimed she did not however argue that her return as filed claimed less than her actual business travel_expenses b legal and professional expenses at trial petitioner explained that the business_expenses she claimed as legal and professional services on schedule c were predominantly her costs for purchasing original artwork with a small amount representing expenditures_for making copies for dr petrov and communicating with him by telephone and internetdollar_figure petitioner purchased original artwork at a local gallery in kodiak alaska in petitioner asserts that she selected artwork related to places where mrs shelikhova lived in alaska including petitioner’s hometown to animals indigenous to alaska and to russia in general petitioner intended to photograph those pieces of art and to use some of the photographs in the bookdollar_figure petitioner did not provide any evidence that she obtained licenses from copyright holders in order to use any of this artwork in her book or that she inquired into obtaining such licenses merely buying original artwork without obtaining an explicit license to use the images does not confer on a petitioner did not explain why she reported art communication and photocopying expenses as legal and professional services although petitioner bought mostly paintings she also paid over dollar_figure to purchase a set of russian nesting dolls which she asserted depict russian singers of folktales and show a great deal about russian thought and life and whatnot she testified that she intended to photograph the dolls and publish the images in her book because they are a very nice work_of_art purchaser any legal right to copy or use images of that artwork 856_f2d_1341 9th cir see also the copyright act u s c sec_106 granting copyright holders the exclusive rights to reproduce their works and to prepare derivative works we are not convinced that this artwork was principally purchased for the book and it does not appear that petitioner obtained permission to photograph the art she purchased and to use the images in her book we find that the claimed expenses are not ordinary or necessary and conclude that petitioner may not deduct those expendituresdollar_figure petitioner also claimed as legal and professional expenses her costs for communicating with dr petrov and for making copies for him she introduced scant evidence of her telecommunication expenses which are governed by the strict substantiation requirements of sec_274 and even less evidence that such expenses were business and not personal while the record without licenses to copy the pieces and use the copies in her book the art purchase expenses are not ordinary business_expenses because they are not helpful or appropriate to petitioner’s business see 383_us_687 buying such items without at least investigating whether they could lawfully be used as petitioner intended is not a reasonable common or accepted business practice see 77_tc_1124 affd without published opinion 9th cir date includes some apparent copying expenses the connection between petitioner’s writing activity and such expenditures is not clear petitioner is not entitled to deduct her expenditures_for artwork telecommunications or copying respondent’s determination as to legal and professional expenses is sustained addition_to_tax and penalty by virtue of sec_7491 the commissioner has the burden of production with respect to the accuracy-related_penalty to meet this burden he must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets this burden of production a taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner supra as a defense to the penalty the taxpayer bears the burden of proving that she acted with reasonable_cause and in good_faith see sec_6664 see also higbee v commissioner supra pincite sec_1_6664-4 income_tax regs petitioner filed a self-prepared federal_income_tax return for tax_year on date petitioner explained that she filed after the accountants were done filing everything but yeah i was late filing that i will admit respondent determined an addition_to_tax under sec_6651 because petitioner failed to file her federal_income_tax return on time petitioner stated in her petition that my lateness was not due to negligence she did not however assert that her late filing was due to reasonable_cause and not due to willful neglect see sec_6651 respondent’s determination is sustained and petitioner is liable for the sec_6651 addition_to_tax respondent also determined an accuracy-related_penalty under sec_6662 inter alia sec_6662 provides that a penalty shall apply to any substantial_understatement_of_income_tax which is defined as an understatement exceeding the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 d the tax required to be shown on petitioner’s return is over dollar_figure petitioner reported dollar_figure her understatement is over dollar_figure which is greater than dollar_figure and greater than percent of dollar_figure petitioner has not demonstrated that she had reasonable_cause for her understatement or that she acted in good_faith see sec_6664 thus petitioner is liable for the sec_6662 accuracy-related_penalty for a substantial_understatement to reflect the foregoing decision will be entered under rule
